                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JACQUELYN BURTON,

                       Plaintiff,
                                                              Case No. 19-cv-0164-bhl
       v.

AMNJ ENTERPRISES INC,
JOEL BURTON,

                  Defendants.
______________________________________________________________________________

                ORDER GRANTING JOINT RENEWED MOTION
        FOR PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENT
______________________________________________________________________________

       This matter is before the Court on the parties’ Amended and Renewed Joint Motion for
Certification of a Collective and Class Action for Settlement Purposes and related settlement
relief. Upon careful consideration of the joint motion, the Court will preliminarily approve the
parties’ settlement agreement. Accordingly,

       IT IS HEREBY ORDERED:

1. The parties’ amended and renewed joint motion for preliminary approval of their settlement
   agreement, ECF No. 31, is GRANTED, but the Court notes that it will not, as set forth in the
   agreement, retain continuing jurisdiction over the action and settlement after dismissal.
2. The class is preliminarily certified for purposes of settlement pursuant to Fed. R. Civ. P. 23.
3. The FLSA collective is preliminarily certified for purposes of settlement pursuant to 29
   U.S.C. §216(b).
4. The Court preliminarily finds that the parties’ settlement of the class claims appears to be
   fair, reasonable, and adequate as to members of the class, subject to any objections that may
   be raised at the final fairness hearing and final approval of the class settlement.
5. The Court finds that the parties’ settlement of the FLSA claim appears to be fair, reasonable,
   and adequate as to members of the collective action and grants preliminary approval of the
   FLSA collective action settlement.



            Case 2:19-cv-00164-BHL Filed 04/01/21 Page 1 of 2 Document 32
6. The Court approves as to form and content the parties’ proposed class settlement notice and
   claim form as reasonable notice practicable under the circumstances and in full compliance
   with applicable law.
7. Each class member will be given a full opportunity to file a claim, object to, or opt-out of the
   Settlement Agreement, and to participate at the final approval hearing.
8. The Court approves the appointment of plaintiff’s counsel, Branstetter, Stanch & Jennings,
   PLLC and Forester Haynie PLLC as Class Counsel and Named Plaintiff, Jacquelyn Burton,
   as Class Representative.
9. A final fairness hearing will be held on July 22, 2021 at 10:00 a.m. at the United States
   Federal Building and Courthouse, 517 E. Wisconsin Ave. Milwaukee, WI 53202.

       Dated at Milwaukee, Wisconsin on April 1, 2021.

                                                      s/ Brett H. Ludwig
                                                      BRETT H. LUDWIG
                                                      United States District Judge




          Case 2:19-cv-00164-BHL Filed 04/01/21 Page 2 of 2 Document 32
